809 A.2d 796 (2002)
174 N.J. 535
STATE of New Jersey, Plaintiff-Respondent,
v.
Derrick ELLIS, Defendant-Appellant.
Supreme Court of New Jersey.
Argued October 8, 2002.
Decided November 21, 2002.
Frank J. Pugliese, Assistant Deputy Public Defender, argued the cause for appellant (Yvonne Smith Segars, Public Defender, attorney).
Michael J. Williams, Deputy Attorney General, argued the cause for respondent (Peter C. Harvey, Acting Attorney General of New Jersey, attorney).
Gregory A. Spellmeyer, Deputy Attorney General, submitted a letter in lieu of brief on behalf of amicus curiae, New Jersey State Parole Board (Peter C. Harvey, Acting Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Ciancia's majority opinion of the Appellate Division, reported at 346 N.J.Super. 583, 788 A.2d 849 (2002).
For affirmanceChief Justice PORITZ and JUSTICES COLEMAN, LONG, VERNIERO, LaVECCHIA, ZAZZALI, and ALBIN7.
OpposedNone.